Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 are readable on group I in the reply filed on 2/14/2022 is acknowledged.
Claims 11-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/14/2022.
Response to Amendment
The amendments to the specification filed 2/14/2022 were received and have been entered.  Claims 1-10 have been elected. Claims 11-20 have been withdrawn. Therefore, claims 1-10 are currently pending.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeoh et al. US 2018/0275394 in view of Blum et al. US 2011/0235186.

	
	

a display that emits light (a display and a light source emit light, see ¶8; the display 250 including a projector 252 emits light. In this way, the light emitted by projector 252 can be adjusted by tunable lens 254. See Yeoh ¶38);
a lens module supported by the head-mounted support structure that receives the light from the display (lenses supported by the wearable display device. See Yeoh ¶9. This is accomplished by projecting virtual data between tunable lenses 254 and 256 with a waveguide 258 that redirects light from projector 252 between tunable lenses 254 and 256 and then through tunable lens 254 and towards the eye of a user. See Yeoh ¶38);
control circuitry configured to adjust the flexible lens element (a processor configured to direct the first tunable lens to change shape to alter a distance between the virtual content and the user of the augmented reality device, and direct the second tunable lens to change shape to maintain distances between real world objects and the user of the augmented reality device. See Yeoh ¶6. With such a vision correction scheme in place, movement of virtual content 210 could involve changing the diopter adjustment of tunable lens 254 to +3 and the diopter adjustment of tunable lens 256 to −1 in order to maintain a +2 diopter offset for vision correction. See Yeoh ¶39);
Yeoh does not teach the lens module comprises a flexible lens element with a periphery and a plurality of actuators around the periphery of the flexible lens element; 
	Blum teaches an eyeglass comprises a dynamic optical lens; the fluid is applied between the first and second lens components by an actuator. The actuator comprises any type of device for applying and/or displacing or removing fluid including, for instance, a syringe, plunger, pump that is mechanically (e.g., spring loaded), manually operated, electrically, or electro-mechanically moved or adjusted to move the placement of the fluid. The actuator is located in any suitable location and is typically in communication with both a reservoir and the gap between the first and second lens component (and/or a channel to either). One skilled in the pertinent arts will appreciate that a variety of actuators can be used to help move or displace the fluid of the dynamic lens. In some embodiments, the dynamic lens 200 may have or be connected to multiple actuators 1202. See Blum ¶112 and Fig 12. A dynamic lens that can dynamically adjust the overall optical power provided by one or more optical regions of the dynamic lens by exposing or covering optical features of a surface of a lens component with an approximately index matched fluid. See Blum ¶77.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have a flexible lens element with a periphery and a plurality of actuators around the periphery of the flexible lens element; control circuitry configured to control the plurality of actuators to dynamically adjust the flexible lens element, as Blum suggests to modify Yeoh. The motivation for doing so would allow for a user to quickly set the lens to the desired optical power. See Blum ¶96.
	
	


Regarding claim 6, Yeoh teaches the system defined in claim 1, further comprising: a gaze detection sensor configured to obtain gaze information, wherein the control circuitry is configured to control the actuators based on the gaze information. (Yeoh teaches in some embodiments, the display device can include an eye gaze tracker. Sensor data provided by the eye gaze tracker can be utilized to shift the scan pattern to a location within display region 900 corresponding to a user's current focus point. In some embodiments, this sensor data can help keep central region 810 in a location that covers a user's foveal vision (i.e. that portion of a user's vision with the highest acuity). By continually adjusting the scan pattern in this manner a user's impression of immersion can be improved. See Yeoh ¶55).
Regarding claim 7, Blum modified teaches the system defined in claim 1, wherein the plurality of actuators comprises more than four actuators around the periphery of the flexible lens element and wherein the lens module further comprises a load-spreading ring that extends around the periphery of the flexible lens element. (Blum teaches the actuator is located in any suitable location and is typically in communication with both a 

Regarding claim 8, Blum modified teaches the system defined in claim 1, wherein the plurality of actuators comprises more than six actuators around the periphery of the flexible lens element. (Blum teaches one skilled in the pertinent arts will appreciate that a variety of actuators can be used to help move or displace the fluid of the dynamic lens. In some embodiments, the dynamic lens 200 may have or be connected to multiple actuators 1202. See Blum ¶112).

Regarding claim 9, Blum modified teaches the system defined in claim 1, wherein the flexible lens element at least partially defines a fluid-filled chamber. (Blum teaches flexible element 5 is stretched and/or flexed to conform to the shape of surface 11 and/or optical feature 14, the stretching can aid the fluid 20 to refill the chamber (i.e. the gap between the first surface 11 and the flexible element 5) of the lens 100. See Blum ¶117).

Regarding claim 10, Yeoh teaches the system defined in claim 9, wherein the control circuitry is configured to change an amount of fluid in the fluid-filled chamber. (Yeoh teaches the control circuitry being configured to adjust an optical steering pattern of the one or more optical steering components in accordance with detected movement .

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeoh and Blum as applied to claim 1 above, and further in view of Tran US 2014/0180404.
Regarding claim 2, Yeoh and Blum do not teach wherein each actuator is configured to pull radially outward on the periphery of the flexible lens element away from a center of the flexible lens element. 
Tran teaches an actuator is placed into engagement with the lens body, a pulling or tension force on the capsular bag, indicated by arrows 51/51' in FIG. 4A. This tension force will tend to pull the capsular bag outwardly, causing some compression of the capsular bag, which in turn exerts a compressive force on the actuator haptic elements and the haptic elements of the lens body haptic structure. See Tran ¶30.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have each actuator is configured to pull radially outward on the periphery of the flexible lens element away from a center of the flexible lens element, as Tran suggests to modify Yeoh. The motivation for doing so would provide desired correction of the patient's vision for viewing distant or more close-up objects. See Tran ¶20.

s 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeoh and Blum as applied to claim 1 above, and further in view of Lo et al. WO 2006/011937 cited in the IDS.
Regarding claim 3, Yeoh and Blum do not teach wherein each actuator is a piezoelectric actuator and a piezoelectric actuator.
Lo teaches an actuator could be a piezoelectric actuator and a piezoelectric actuator. See Lo page 14, line 2-6.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have each actuator is configured to pull radially outward on the periphery of the flexible lens element away from a center of the flexible lens element, as Tran suggests to modify Yeoh. The motivation for doing so would easily and inexpensively adjust optical characteristics of the eyeglasses without entirely replacing the lenses. See Lo page 4, paragraph 14, lines 5-6.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: March 2, 2022